Citation Nr: 1637514	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  11-02 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel

INTRODUCTION

The Veteran served on active duty from June 1980 to March 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for bilateral hearing loss and assigned the same an initial noncompensable disability rating, effective October 29, 2009.

In March 2015, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims file.

In April 2015, the Board remanded the Veteran's claim.  The file has now been returned to the Board for further consideration.


FINDING OF FACT

During the appellate period, based on VA audiometric test results, the Veteran has, at worst, Level II hearing loss in the right ear and Level III hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.            §§ 3.321, 4.3, 4.7, 4.14, 4.21, 4.85, 4.86 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veteran's claim arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, the Veteran was afforded audiological examinations in order to evaluate his disability in June 2010, December 2014, and September 2015.  The examiners reviewed the treatment records in the claims file, considered the Veteran's history and lay reports, and described his disability in sufficient detail.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  There is no evidence or assertion that the examination reports from these examinations are deficient in any manner.

The Veteran has not indicated that he was seen regarding his disability by any provider or at any time other than the treatment reflected in the current records on file.  Therefore, all identified and authorized post-service treatment records available and relevant to the issue on appeal have been requested or obtained.  Based upon the above, the Board finds that VA has satisfied its duty to assist and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Additionally, the Board finds there has been substantial compliance with its remand directives.  Resultant to the April 2015 Board remand, the Agency of Original Jurisdiction (AOJ) obtained and associated with the claims file the Veteran's updated VA treatment records and afforded him a sufficient VA examination.  The AOJ later issued a November 2015 Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AOJ substantially complied with the mandates of its remand.  Stegall v. West, 11 Vet. App. 268   (1998) (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21. 

The Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  The evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then-current severity of the disorder.  In cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson v. West, 12 Vet. App. 119 (1999).



In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). 

The severity of a hearing loss disability is determined by comparisons of audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85. Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz (cycles per second). 

The Rating Schedule allows for such audiometric test results to be translated into a numeric designation ranging from Level I, for essentially normal acuity for VA compensation purposes, to Level XI, for profound deafness, in order to evaluate the degree of disability from bilateral service-connected defective hearing.  An examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are to be conducted without the use of hearing aids.  38 C.F.R. § 4.85.  

The rating criteria provide for rating exceptional patterns of hearing impairment when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, and when an audiological examiner certifies that use of the speech discrimination test is inappropriate because of language difficulties, inconsistent speech discrimination scores, or other related factors.  38 C.F.R. §§ 4.85(c), 4.86. 

In June 2010, the Veteran underwent audiological evaluation, conducted by a private provider for the purpose of VA compensation evaluation.  Objective findings revealed that the Veteran's puretone thresholds, in decibels, for the right ear were 45, 50, 45, 45, and for the left ear were 40, 45, 50, 45, measured at 1000, 2000, 3000, and 4000 Hertz, respectively.  The average puretone threshold was 46 decibels in the right ear and 45 decibels in the left ear; and speech recognition ability was 88 percent in the right ear and 80 percent in the left ear.  The examiner reported that the effect of the Veteran's disability on his usual occupation and daily activities was that he had difficulty with the accurate detection and discrimination of conversational speech especially if the speaker was at a distance or in the presence of background noise, and significant difficulty conversing on the telephone.
  
Based on the June 2010 results, the Veteran's hearing impairment was manifested by Level II hearing acuity in the right ear and Level III hearing acuity in the left ear.  38 C.F.R. § 4.8, Table VI, DC 6100.  Using Table VII, the result is a noncompensable evaluation for bilateral hearing impairment.  See 38 C.F.R. § 4.85, Table VII, DC 6100. 

In December 2014, the Veteran underwent VA audiological examination.  Objective findings revealed that the Veteran's puretone thresholds, in decibels, for the right ear were 35, 35, 40, 45, and for the left ear were 30, 30, 40, 45, measured at 1000, 2000, 3000, and 4000 Hertz, respectively.  The average puretone threshold was 39 decibels in the right ear and 36 decibels in the left ear; and speech recognition ability was 90 percent in the right ear and 92 percent in the left ear.  The examiner reported that the effect of the Veteran's disability on his usual occupation and daily activities was that he had to always ask for questions to be repeated and he missed a lot of communication.  He reported difficulty hearing phone calls and difficulty with directions and numbers, and missing instructions at work with deliveries.  

Based on the December 2014 results, the Veteran's hearing impairment was manifested by Level II hearing acuity in the right ear and Level I hearing acuity in the left ear.  38 C.F.R. § 4.85, Table VI, DC 6100.  Using Table VII, the result is a noncompensable evaluation for bilateral hearing impairment.  See 38 C.F.R. § 4.85, Table VII, DC 6100. 

In September 2015, the Veteran underwent VA audiological examination.  Objective findings revealed that the Veteran's puretone thresholds, in decibels, for the right ear were 25, 25, 35, 35, and for the left ear were 25, 25, 40, 45, measured at 1000, 2000, 3000, and 4000 Hertz, respectively.  The average puretone threshold was 30 decibels in the right ear and 34 decibels in the left ear; and speech recognition ability was 94 percent, bilaterally.  The examiner reported that the Veteran denied that his hearing loss disability impacted the ordinary conditions of daily life, including the ability to work.  

Based on the September 2015 results, the Veteran's hearing impairment was manifested by Level I hearing acuity, bilaterally.  38 C.F.R. § 4.85, Table VI, DC 6100.  Using Table VII, the result is a noncompensable evaluation for bilateral hearing impairment.  See 38 C.F.R. § 4.85, Table VII, DC 6100. 

The Veteran's bilateral hearing loss shown does not qualify for consideration of exceptional patterns of hearing impairment, as he has not demonstrated a puretone threshold of 55 at 1000, 2000, 3000, and 4000 Hertz in the either ear, or a puretone threshold of 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz in either ear.  38 C.F.R. § 4.86.  No examiner certified that use of the speech discrimination test was inappropriate.  38 C.F.R. § 4.85(c). 

The Board is sympathetic to the Veteran's assertion that his bilateral hearing loss disability warrants a higher disability rating.  During the March 2015 Board hearing, the Veteran reported that his bilateral hearing loss is worse than the disability rating assigned.  He asserted that he wore hearing aids, provided to him during the course of the appeal.  He complained that he had difficulty hearing conversation and that during work as a tractor driver, he had to wear a headset to communicate with the dispatcher and he had difficulty hearing, especially with feedback.  He reported that the dispatcher often was irritated that he required delivery information to be repeated.  He reported that his wife had to repeat herself often, especially in the evenings when he had taken out his hearing aids.  He reported that he was working full-time, but that he feared that his commercial driver's license would eventually be revoked.  

However, there is no evidence of record demonstrating that the Veteran has shown bilateral hearing acuity that allows the Board to consider diagnostic criteria beyond such discussed above.  In this regard, the Board notes that the assignment of disability evaluations for hearing impairment is a purely mechanical application of the rating criteria from which the Board cannot deviate.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); see also Massey v. Brown, 7 Vet. App. 204, 208 (1994) (finding the Board may only consider the specific factors as are enumerated in the applicable rating criteria). 

In sum, the Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, the Board finds that the evidence of record demonstrates that during the entire appellate period, the Veteran's bilateral hearing loss warrants a noncompensable rating.  As the preponderance of the evidence is against the Veteran's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. First, the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability.  Then, the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization.  Finally, the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

In this case, the Board finds that the rating criteria contemplate the Veteran's bilateral hearing loss disability.  There is no doubt that the Veteran experiences difficulty hearing at work and at home.  His service-connected disability is thus only manifested by such decreased bilateral hearing acuity, the symptom specifically contemplated by the rating criteria and considered by the Board in its decision.  The rating criteria are therefore adequate to evaluate his disability and referral for consideration of extraschedular rating is not warranted.  38 C.F.R.         § 3.321; Thun, 572 F.3d 1366.  

The Veteran's representative, in his July 2016, post-remand brief, asserted that due to the Veteran's marked interference with employment caused by his hearing loss, the Board should consider an extraschedular rating; however, as discussed above, the first step in a Thun analysis is to determine whether the rating criteria contemplate the Veteran's disability.  As found herein, the rating criteria do contemplate the Veteran's bilateral hearing loss disability, productive only of decreased hearing acuity, and the second and third steps in a Thun analysis thus need not be discussed.  

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In Johnson, several service-connected disabilities were on appeal in terms of the ratings assigned.  In this case, unlike Johnson, only the evaluation of the Veteran's bilateral hearing loss disability is on appeal before the Board, and all symptoms and functional impairment associated with it have been considered in determining whether a higher rating is warranted, including whether the schedular criteria are adequate to rate this disability, as shown in the above discussion.  Neither the adequacy of the individual ratings assigned other service-connected disabilities, nor the adequacy of their combined evaluation, has been raised.  Accordingly, the evaluation of the Veteran's bilateral hearing loss disability does not encompass the issue of whether the schedular criteria are adequate to compensate for the combined effects of multiple service-connected disabilities.

The Board has also considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, there is no evidence, and the Veteran has not asserted otherwise, that his bilateral hearing loss disability renders him unemployable.  While he has described difficulty performing his job due to his decreased bilateral acuity, and 
during his March 2015 Board hearing, wondered if his commercial driver's license would eventually be revoked, the Veteran is employed on a full-time basis.  Thus, the Board finds that no further consideration of a TDIU is warranted at this time.


ORDER

An initial compensable disability rating for service-connected bilateral hearing loss is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


